Citation Nr: 0922492	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  04-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his sister-in-law and two friends


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from June 1956 to August 
1976, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the Veteran's claim of 
entitlement to an increased rating for his PTSD.  The Veteran 
perfected a timely appeal of this determination to the Board.

In a June 2002 rating decision, the RO formally determined 
that the Veteran was not competent to handle the disbursement 
of VA funds and appointed his spouse as his custodian; she is 
prosecuting this appeal on his behalf.

In September 2004, the Veteran, his spouse and his sister-in-
law, accompanied by the Veteran's representative, offered 
testimony at a hearing held at the local VA office before the 
undersigned Veterans Law Judge (formerly referred to as a 
Member of the Board).  At the hearing, the Veteran submitted 
additional information in support of his claim that was 
accompanied by a waiver of RO consideration; this evidence 
will be considered by the Board in connection with this 
appeal.

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC in January 2005 and September 2007.  


FINDINGS OF FACT

1.  The Veteran's cognitive deficits, including those 
resulting in impairment of short- and long-term memory, a 
danger of hurting himself or others, inability to perform 
activities of daily living, disorientation to time or place, 
and memory loss for names of close relatives, have been 
attributed to a nonservice-connected disability.

2.  The Veteran's PTSD has been manifested primarily by 
depressed mood, anxiety, chronic sleep impairment, and 
flattened affect; overall, these symptoms are indicative of 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
an increased disability rating for PTSD in the March 2003 
rating decision, he was provided notice of the VCAA in 
October 2002.  Additional VCAA letters were sent in March 
2005 and October 2007.  The VCAA letters indicated the types 
of information and evidence necessary to substantiate the 
claim, and the division of responsibility between the Veteran 
and VA for obtaining that evidence, including the information 
needed to obtain lay evidence and both private and VA medical 
treatment records.  The October 2007 letter provided notice 
pertaining to the downstream effective date element of his 
claim with subsequent re-adjudication in a March 2009 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield, 444 F.3d 1328; 
Pelegrini, 18 Vet. App. 112.  

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the VCAA 
letters did not satisfy all of the elements required by the 
recent Vazquez-Flores decision.  Nonetheless, the Veteran was 
not prejudiced in this instance, as the October 2007 letter 
did provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask VA to obtain) to support 
his claim for increased compensation.  In addition, the 
December 2003 Statement of the Case provided the Veteran with 
the specific rating criteria for his service-connected 
disability and explained how the relevant diagnostic code 
would be applied.  These factors combine to demonstrate that 
a reasonable person could have been expected to understand 
what was needed to substantiate the claim.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claim.  In 
September 2004 correspondence, the Veteran described his PTSD 
symptoms, including those contained in the rating criteria.  
Based on this evidence, the Board is satisfied that the 
Veteran had actual knowledge of what was necessary to 
substantiate his increased rating claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, VA examination 
reports, and statements and testimony from the Veteran and 
his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v. West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  38 C.F.R. § 4.14 
(2008).

Under 38 C.F.R. § 4.130, PTSD warrants a 30 percent rating if 
it is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  Id.

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

Psychiatric examinations frequently include assignment of a 
global assessment of functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2008).


Analysis

After a careful review of the evidence of record, the Board 
finds that the Veteran's PTSD does not warrant a disability 
rating in excess of 30 percent at any time since the date of 
claim on August 12, 2002.  The pertinent evidence of record 
consists of two VA examination reports.

A December 2002 VA examination report reflects complaints of 
poor memory, nightmares, crying episodes, getting lost while 
driving, and episodes for which he has no memory.  The 
Veteran stated that he has some contact with two brothers who 
live in another state.  The Veteran was neat in appearance 
and casually dressed.  His memory for past events and short-
term memory were impaired.  Mood was initially anxious but 
his affect was generally flat and his voice showed only the 
mildest of anxiety over his cognitive problems.  There were 
no signs of delusional thought processes or hallucinations.  
He briefly showed sadness and mild anxiety in discussing his 
plight but this was fleeting and had little impact on a 
generally flat self-expression.  In discussing his Vietnam 
experiences and PTSD symptoms, his mood was more one of 
distant emotion than immediate anxiety and traumatic 
remembrance.  There were no suicidal or homicidal ideations.  
The examiner noted that the Veteran complained of an increase 
in PTSD symptoms such as nightmares, sleep disruption, 
depression, and anxiety but the Veteran's main concern was 
his rapidly deteriorating cognitive capacities.

Based on clinical interview, MMPI results, and review of 
neuropsychological testing report, the examiner stated that 
the findings give a clear picture of a Veteran suffering from 
generalized cognitive deficits consistent with a probable 
sub-cortical brain disease process.  The examiner added that, 
while greater specification and analysis of cause is needed, 
it is extremely unlikely that the cause of the Veteran's 
cognitive deficits is related to increases in PTSD 
symptomatology.  In this regard, the examiner noted that PTSD 
symptoms do not appear to be very severe, staying in the mild 
range of intensity.  The examiner acknowledged that the 
Veteran may have experienced severe PTSD symptoms for several 
years after combat duty but these have not increased in 
recent years.  The examiner noted that the Veteran's anxiety 
is generally mild and appears related to the deteriorating 
condition of his cognitive functions, fears of declining 
competence, and problems at home.  The examiner further noted 
that the Veteran is confused as to what is happening to him, 
thus increasing his anxiety and depressive symptoms.  The 
examiner concluded that in general the number, frequency, and 
severity of PTSD symptoms were sufficient to meet the 
criteria for a diagnosis of PTSD at the mild or moderate 
level of intensity.  Diagnoses were major depressive disorder 
and PTSD.  The global assessment of functioning (GAF) score 
was estimated as 35, and the examiner indicated that this was 
due to the impairment in cognitive capacities.

A November 2006 VA examination report reflects that the bulk 
of the information was obtained from a joint interview with 
the Veteran and his spouse as well as a thorough review of 
medical records and the claims file.  The Veteran has been 
married to his wife of 21 years and has little contact with 
his children from a former marriage who live out of state but 
has a good relationship with his wife's children.  They have 
very few friends due to the Veteran's inability to interact 
in a meaningful way or even hold meaningful conversations, 
and his social contacts are reduced primarily to family and 
medical staff.

The Veteran was unable to give a coherent assessment of his 
current emotional / psychiatric situation.  According to his 
spouse, his sleep has become more disturbed with frequent 
nightmares but the major debilitating symptoms were the 
cognitive impairments which continue to worsen.  His memory 
has worsened, as exemplified by his not recalling that he had 
children.  He becomes very anxious when he leaves the house, 
and this is worsened if it happens at night with frequent 
hallucinations of people being in his house.  His spouse also 
described ongoing "paranoia", noting that he has become 
convinced that their neighbors are drug dealers and is very 
frightened of them, keeping the house always locked.  
Although the Veteran denied any depression, his spouse stated 
that he has spells where he cries off and on for hours at a 
time, unable to say what is bothering him.  They both denied 
suicidal and homicidal ideations.  The examiner noted that 
the PTSD symptoms of frequent nightmares were similar to 
those described during his last examination.  The examiner 
noted that, after seeing the Veteran by himself for a few 
minutes, it was obvious that he would need to speak with the 
spouse as well to get any accurate information.  Attention, 
concentration, and memory were clearly significantly 
impaired.  Mood was euthymic.  Affect was somewhat 
inappropriate, as he showed no distress at all when 
discussing his significant cognitive deterioration.  There 
was no evidence of hallucinations or delusions, although 
there was considerable evidence that this continues to be a 
problem, especially at night.  

The examiner noted that the Veteran's PTSD and dementia were 
well-documented in the medical records and substantiated by 
the history provided by his spouse.  The examiner also 
acknowledged that the Veteran's cognitive difficulties make 
him a very unreliable historian and make it difficult for the 
Veteran to articulate exactly what he is experiencing.  The 
examiner observed that there is no evidence that the PTSD 
symptoms have changed significantly since the last VA 
examination.  The examiner noted the contention of the 
Veteran's spouse that his cognitive symptoms are secondary to 
PTSD but stated that there is no logical relationship between 
PTSD and progressive cognitive decline, and that clearly 
dementia is not a DSM-IV criterion for PTSD.  The examiner 
stated that there may be concentration/attention problems 
associated with PTSD due to anxiety and severity of intrusive 
thoughts, flashbacks, etc. but not the generalized cognitive 
loss seen in the Veteran.  The examiner concluded that it is 
highly unlikely that the symptoms of dementia suffered by the 
Veteran are caused or aggravated by his service-connected 
PTSD.  The examiner added that it is most likely that the two 
diagnoses developed separately and apart from one another.  
The examiner stated that, from the information available, it 
appears that the PTSD symptoms themselves have remained 
relatively mild and in fact have been somewhat obscured by 
the Veteran's waning ability to describe his interior life.  
Diagnoses were dementia not otherwise specified and PTSD.  
The GAF score was estimated as 30.  The examiner explained 
that the GAF score reflects the Veteran's inability to care 
entirely for himself independently, and noted that the 
Veteran must be considered a danger to himself or others 
secondary to his cognitive impairment.  The examiner further 
explained that, as the GAF score reflects global functioning, 
it is impossible to assign percentages of a GAF score.  The 
examiner noted that, as the dementia symptoms are so 
considerable as to impede the Veteran's clear communication 
of his internal experience, one can only say that his ability 
to function is severely compromised and this is due in 
largest part to cognitive decline secondary to dementia.

As an initial matter, the Board observes that the evidence of 
record demonstrates that the Veteran has a diagnosis of 
dementia, a nonservice-connected condition.  Thus, to the 
extent that the manifestations resulting from the nonservice-
connected dementia can be disassociated from the service-
connected PTSD, they may not be considered for purposes of 
this appeal.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

In this regard, the December 2002 examiner opined that it is 
extremely unlikely that the cause of the Veteran's cognitive 
deficits is related to increases in PTSD symptomatology.  The 
November 2006 examiner stated that there is no logical 
relationship between PTSD and progressive cognitive decline, 
noting that dementia is not a DSM-IV criterion for PTSD, and 
concluded that it is highly unlikely that the symptoms of 
dementia suffered by the Veteran are caused or aggravated by 
his service-connected PTSD.  Thus, the Veteran's cognitive 
deficits, including those resulting in impairment of short- 
and long-term memory, a danger of hurting himself or others, 
inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives, have been attributed to a nonservice-
connected disability, and the Board will not consider them in 
evaluating his PTSD.  See 38 C.F.R. § 4.14.  

The above evidence reflects that the Veteran's PTSD has been 
manifested primarily by depressed mood, anxiety, chronic 
sleep impairment (three criteria for a 30 percent rating), 
and flattened affect (one criterion for a 50 percent rating).  
Of note, the December 2002 examiner acknowledged that the 
Veteran may have experienced severe PTSD symptoms for several 
years after combat duty but these have not increased in 
recent years and stated that the Veteran's PTSD symptoms were 
at the mild or moderate level of intensity.  Similarly, the 
November 2006 examiner stated that there is no evidence that 
the PTSD symptoms have changed significantly since the last 
examination and that the PTSD symptoms have remained 
relatively mild.  

The evidence fails to show that his disability has more 
nearly approximated occupational and social impairment with 
reduced reliability and productivity.  Although the Veteran 
exhibited a flattened affect during both examinations, his 
disability as a whole is not reflective of a 50 percent 
rating.  In this regard, his PTSD has not been manifested by 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  As regards difficulty in establishing and 
maintaining effective work and social relationships, the 
Veteran has some contact with his two brothers who live in 
another state, he has been able to maintain his marriage for 
21 years, and he has a good relationship with his wife's 
children.  Further, his wife indicated that they have very 
few friends due to his cognitive impairment.  Thus, the 
record indicates that he has been able to establish and 
maintain effective social relationships with family members.  
Moreover, any such difficulty appears to have been attributed 
to the symptoms of his nonservice-connected dementia.

Similarly, although the Veteran's wife reported that he 
suffers from delusions or hallucinations, his disability as a 
whole is not reflective of a 100 percent rating.  In this 
regard, his PTSD has not been manifested by gross impairment 
in thought processes or communication; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Further, the 
Veteran did not exhibit any delusions or hallucinations 
during either examination, placing at issue the persistence 
of these symptoms, which is also required for a 100 percent 
rating.  As regards any persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, these cognitive impairments have been 
attributed to a nonservice-connected disability.

Given the above, the Board finds that, since the August 12, 
2002 date of claim, the Veteran's PTSD has been manifested 
primarily by depressed mood, anxiety, chronic sleep 
impairment, and flattened affect; overall, these symptoms are 
indicative of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  

The Board notes the low GAF scores of 35 and 30 assigned by 
the VA examiners; however, the Board observes that the main 
basis of these scores have been the Veteran's cognitive 
impairment due to his nonservice-connected dementia.  
Moreover, the Board reiterates the December 2002 examiner's 
assessment that the Veteran's PTSD symptoms have been mild or 
moderate and the November 2006 examiner's assessment that the 
Veteran's PTSD symptoms have remained relatively mild.  Thus, 
the Board finds the GAF scores to be of little probative 
value when considered in the context of the examination 
reports as a whole.

Lastly, the Board notes the assertion of the Veteran's spouse 
that his cognitive impairments are due to his service-
connected PTSD.  However, as a layperson she is not competent 
to render a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 30 
percent for PTSD is not warranted at any time since the date 
of claim on August 12, 2002.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit sought on appeal is 
accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's PTSD presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, the 
Board notes that there is no evidence in the claims file of 
frequent periods of hospitalization or marked interference 
with employment due solely to the Veteran's PTSD.  Rather, 
although the Veteran is unemployed, the evidence indicates 
that his unemployment is due mainly to the cognitive 
impairment from a nonservice-connected disability.  As a 
result, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


